Citation Nr: 1700011	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  13-09 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to increased ratings for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to February 28, 2012, and as 70 percent disabling thereafter.

2 Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) prior to February 28, 2012.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970 and from December 1975 to January 1976.
This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a videoconference hearing before the undersigned in July 2016.  A transcript is in the record.
In August 2012, the RO increased the rating for PTSD from 50 to 70 percent, effective February 28, 2012.  However, as this increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).
The Board notes that the Veteran did not perfect the appeal of the effective date of his grant of TDIU.  Regardless, the Board has jurisdiction over the Veteran's claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009), which found that where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  As the Veteran applied for TDIU during the period on appeal of his claim for an increased rating for his PTSD, the issue of entitlement to an earlier effective date for the Veteran's TDIU is properly before the board. 


FINDINGS OF FACT

1.  Prior to January 15, 2010, the Veteran's PTSD was manifested, at worst, by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

2.  From January 15, 2010, and no earlier, the Veteran's PTSD was manifested, at worst, by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.

3.  Prior to January 15, 2010, the Veteran did not meet the criteria for schedular consideration of TDIU, and the criteria for a referral for extraschedular consideration of TDIU have not been met.

4.  Since January 15, 2010, the Veteran was rendered unable to secure substantially gainful employment, due to his PTSD.


CONCLUSIONS OF LAW

1.  Prior to January 15, 2010, the criteria for a rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  From January 15, 2010, the criteria for a rating of 70 percent, and no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

3.  Prior to January 15, 2010, the criteria for the assignment of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2015).

4.  From January 15, 2010, the criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In a claim for an increased rating, the VCAA requirement is generic notice.  VA is required to notify a veteran of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the veteran's employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  The RO provided the Veteran with sufficient VCAA notice in a letter dated March 2010. 

As to VA's duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims for both an increased rating for his PTSD and for TDIU, including the Veteran's VA treatment records.  See 38 U.S.C.A. § 5103A(a), (b) and (c).  The Veteran was also afforded the opportunity to testify at a hearing in July 2016.  The Veteran has not identified any additionally available evidence for consideration in his appeal.  

VA has also conducted necessary medical inquiry in an effort to substantiate the Veteran's claims for both an increased rating for his PTSD and for TDIU.  See 38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in April 2010 and April 2012 to evaluate the nature and severity of his service-connected PTSD.  The April 2012 VA examination also assessed whether the Veteran's PTSD rendered him unemployable.  The Board finds that the reports are adequate to decide the Veteran's claims for both an increased rating for his PTSD and for TDIU.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  

As there is no indication of the existence of additional evidence to substantiate the Veteran's claims for both an increased rating for his PTSD and for TDIU, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


II.  Legal Criteria

PTSD

Disability evaluations are determined by the application of a schedule of ratings that are based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155; Part 4.  Separate diagnostic codes identify the various disabilities, and disabilities must be reviewed in relation to their history.  See 38 C.F.R. § 4.1.  Pertinent general policy considerations include: interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, resolving any reasonable doubt regarding the degree of disability in favor of the claimant, evaluating functional impairment on the basis of lack of usefulness, and evaluating the effects of the disability upon the veteran's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  This analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  The rating period on appeal of a denial of an increased rating may be one year prior to the date of receipt of the increased rating claim, provided that the evidence reflects a worsening of the disability during that one year time period.  See 38 C.F.R. §§ 3.400(o)(2), 4.1, 4.2; Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that diagnostic code, a 50 percent rating will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. See id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. See id.

The above-cited criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126.  Further, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See id.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale which reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The Board notes that GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).  Still, the GAF score and interpretations of the score are important considerations in the rating of a psychiatric disability, though the GAF score assigned to a veteran is not dispositive of the severity of the veteran's mental health disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score must be considered in light of the actual symptoms manifested by the veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors, and that the examinee suffers no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms, or that the examinee suffers from some difficulty with social, occupational, or school functioning, but that the examinee generally functions well and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication, such as illogical, obscure, or irrelevant speech, or that the examinee has major impairment in social, occupational, or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

VA previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes.  VA implemented DSM-V, effective August 4, 2014, and determined that DSM-V applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's increased rating claim was originally certified to the Board in April 2014, the DSM-IV is applicable to this case.


TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The regulatory scheme for a total rating for an award of TDIU when, due to service-connected disabilities, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

TDIU may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable solely by reason of service-connected disability.  See 38 C.F.R. § 4.16(b).  The record must show some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 361.

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


III.  Factual background

Turning to the relevant evidence of record, a January 2007 VA treatment record reveals that the Veteran recorded a GAF score of 60 that month.  The Veteran's physician noted that he had difficulty initiating sleep, and that the Veteran suffered from recurrent combat dreams and intrusive thoughts.  The record indicates that the Veteran was placed on Trazodone to address his sleep issues, which occurred between and two and three nights a week.  The physician also noted that the Veteran suffered from "classic" avoidance and hyperarousal symptoms of PTSD, and that the Veteran denied feelings of depression or anger.  The physician opined that the Veteran's overall PTSD symptoms were "manageable." 

The Veteran's treatment records show that the Veteran's symptoms remained in this range, with an increase in Trazodone, until April 2008, when the Veteran's GAF score dropped to 55.  The Veteran filed for an increased rating for his PTSD in May 2008.  

His GAF score dropped again in June 2008, to 50.  The Veteran's physician, in the VA treatment record that listed the drop in the Veteran's GAF score, noted that the Veteran reported increased anxiety, anger, and arguments with his wife.  The physician described the Veteran's mood as anxious and characterized his emotions as "labile," or easily aroused.  The Veteran's physician continued to describe the Veteran's overall PTSD symptoms as "manageable," though a VA treatment record indicates that the Veteran was prescribed Lorazepam for his anxiety.  These symptoms continued through 2009. 

A January 2010 VA treatment record indicates that the Veteran began Cognitive Processing Therapy (CPT) to address his PTSD.  The Veteran's CPT physician assigned the Veteran a GAF score of 52 and noted that the Veteran reported difficulty managing his anger, stating that "[i]f I lose my temper, I am afraid I will kill someone."  The Veteran also reported that he constantly feared that he was in danger, did not go anywhere he did not have to go out of necessity, and that he had nightmares which occurred approximately four times a week.  These reports were in addition to the aforementioned PTSD symptoms suffered by the Veteran.  Subsequent treatment records produced by the Veteran's CPT physician indicate that the Veteran apparently began a form of exposure therapy that same month.  

The Veteran's symptoms, and corresponding GAF scores, remained within this range until April 2010.  At the beginning of that month, during a CPT session, the Veteran reported that his nightmares had increased in frequency.  The Veteran attributed this escalation to an increase in focus on his traumatic experiences.  Days later, the Veteran registered a GAF score of 48 during a medication management appointment.  During that appointment, the Veteran reported that he suffered frequent combat dreams and intrusive memories as a result of his therapy. 

The Veteran also registered a GAF score of 48 during an April 2010 VA examination to determine the severity of his PTSD.  The Veteran reported that he suffered from recurrent, intrusive, and distressing recollections of traumatic events on an "almost" daily basis, with nightmares occurring two to four times a week.  The examiner noted that the Veteran was unable to recall important aspects of trauma, described by the examiner as "holes," noted that the Veteran suffered from depression twice a week, and recorded numerous other symptoms of PTSD.  The examiner ultimately concluded that the Veteran suffered from serious social and occupational impairment, as reflected by his GAF score.   

The RO denied the Veteran's claim for an increased rating for his PTSD in an April 2010 rating decision. 

As part of his May 2010 NOD, the Veteran provided a statement from a caseworker at his local Veteran Services Office (VSO) which noted, among other things, that the Veteran is "hyperactive and rather volatile," and that the Veteran's "peaceful coexistence with his family members should not be weighed against him." 

In July 2010, the Veteran recorded a GAF score of 45.  In a VA treatment record generated that month, the Veteran's physician noted that the Veteran reported fluctuating depression, high anxiety, and irritability.  The Veteran recorded a GAF score of 44 in October 2010, with similar symptoms.  

In November 2010, the Veteran's wife provided a statement to VA which noted that the Veteran suffered from "very bad nightmares," that he trembles "so bad that he moves the bed," also "talks to other people when it's 2am," and that the Veteran "wakes up in sweats when it is winter time." 

The record indicates that the Veteran's symptoms, and corresponding GAF scores, remained in this range until April 2012, when the Veteran recorded a GAF score of 39 during a VA examination to determine the severity of his PTSD.  The examiner noted that the Veteran suffered from "[o]ccupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood," among other PTSD symptoms, and opined that the Veteran was permanently and totally disabled due to his PTSD.

The Veteran was granted an increased rating for his PTSD in an August 2012 rating decision, with an evaluation of 70 percent disabling from February 2012.  The Veteran was also granted TDIU.  


IV.  Analysis

PTSD

Prior to January 15, 2010

The Veteran states that his PTSD symptoms met the criteria for an evaluation of 70 percent disabling on May 22, 2008, when he filed his claim for an increased rating for his PTSD

The Veteran's GAF scores between May 22, 2008 and January 15, 2010, indicate that the Veteran suffered from moderate to severe symptoms of PTSD.  While the Veteran's GAF scores are not dispositive of the Veteran's level of disability, they are probative of the severity of the Veteran's PTSD during that period.  See Richard, 9 Vet. App. at 267.  The record indicates that the Veteran's GAF scores during this period, which ranged from 55 to 50, corresponded to symptoms of PTSD that reflected or more closely approximated a disability rating of no more than 50 percent, i.e., occupational and social impairment with reduced reliability and productivity due to symptoms akin to those reported by the Veteran, including "difficulty [i]nitiating sleep [,] recurrent combat dreams/intrusive thoughts and other classic avoidance/hyperarousal symptoms of PTSD."  

A rating of 70 percent, the next level at which the Veteran could receive benefits, required a showing that the Veteran suffered from occupational and social impairment with deficiencies in most areas due to symptoms such as suicidal ideations; obsessional rituals which interfere with routine activities,  near-continuous panic or depression affecting the ability to function appropriately and effectively, and impaired impulse control (such as unprovoked irritability with periods of violence).  

In this case, the symptoms described during this time period did not rise to a level that would warrant a rating of 70 percent.  The Veteran did describe increased anger, anxiety, and emotional arousal, during this period, but these symptoms did not manifest to a degree of severity comparable to symptoms that would necessitate an increased rating.  Moreover, the Veteran's medication management physician consistently described his PTSD symptoms as "manageable" during this period.  

As such, the Board finds that the evidence of record supports a disability rating of no more than 50 percent prior to January 15, 2010.  

From January 15, 2010

The Veteran's GAF scores (which ranged between 44 and 52) recorded in VA treatment records in and after January 15, 2010, and corresponding symptoms, reflected an increase in the severity of the Veteran's symptoms to a level that more closely approximated a disability rating of 70 percent.  These symptoms include nightmares four times a week, difficulty managing anger (noting the Veteran's statement that "[i]f I lose my temper, I am afraid I will kill someone."), and hypervigilance to the point that the Veteran felt in constant danger.  Moreover, the record indicates that the Veteran's symptoms worsened as a result of the exposure therapy treatments prescribed by his physician, and that his symptoms were not as manageable as previously recorded.  Further, an April 2010 VA examination report indicates that these symptoms caused serious social and occupational impairment akin to occupational and social impairment with deficiencies in most areas.  

The Board notes that, during this period, the Veteran's individual therapist noted that the Veteran "endorsed experiencing suicidal ideation, [but that he] denies intent or means."  It appears that this note was likely inserted in error at the end of several physician's reports.  The body of the aforementioned reports consistently states that the Veteran "denied experiencing suicidal or, homicidal ideation."  Further, a January 2010 VA treatment record indicates that the Veteran "[h]as weapons in his house, that he claims he has nearby in case of wildlife that might be on his property," which does not support the statement that the Veteran denied the means to self-harm.  The statements recorded in the body of the individual therapist's reports refute the conclusion that the Veteran endorsed suicidal ideation during this period, are more probative of the issue, and support the GAF scores assigned to the Veteran by his individual therapist. 

At no time during the appeal period, including the period after February 28, 2012, has the Veteran's PTSD been manifested by symptoms that meet or more nearly approximate the criteria for a 100 percent rating.  Mental status examinations throughout the appeal period do not reflect symptoms causing total occupational and social impairment through symptoms such as gross impairment in thought process or communication, persistent delusions or hallucinations, danger of hurting himself or others, disorientation, or memory loss for his name or those of close relatives.  He reported that he has a good relationship with his wife, children, and other family members.  The record indicates that he continues to pursue hobbies, such as woodworking.  Taken as a whole, his PTSD symptomatology does not reflect a disability picture analogous to total occupational and social impairment.  Therefore, a 100 percent rating is not warranted for any time under consideration.

As such, the Board finds that the evidence supports a disability rating of 70 percent, and no more, from January 15, 2010.

The Board has considered whether the Veteran's PTSD claim should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321 (b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  See id.

Comparing the Veteran's PTSD disability level to the applicable criteria, the Board finds that the degree of disability shown during the appeal period is encompassed by the rating schedule.  The Veteran's PTSD does not present an exceptional disability picture, and the schedular ratings assigned to the Veteran are adequate.  Referral of the Veteran's increased rating claim for extraschedular consideration is not required.  Finally, the Board notes that the Veteran is service-connected for several disabilities.  However, the issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis has not been argued or reasonably raised by the record.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).


TDIU

As the Veteran is service-connected for PTSD that is rated at 70 percent disabling from January 15, 2010, the Veteran's TDIU claim may be adjudicated on a schedular basis from that date.  See 38 C.F.R. §§ 4.16(a), 4.25; Rice, 22 Vet. App. at 455.  

As part of an April 2012 VA examination to assess the severity of the Veteran's PTSD, the examiner opined that the Veteran "does meet the diagnostic criteria for individual unemployability.  This includes difficulty focusing his attention at work, problems getting along with people at work, and difficulty motivating himself to get up in the morning and go to work.  His symptoms of PTSD severely impact upon his ability to perform any type of physical or sedentary employment."  

The record reveals that the PTSD symptoms reported by the Veteran in January 2010 were comparable to those reported at the time of the April 2012 VA examination.  After consideration of the Veteran's employment and educational background, as well as the medical evidence of record, in addition to affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a grant of TDIU from January 15, 2010.

The Board has also considered whether the Veteran's TDIU should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321 (b), for the period prior to January 15, 2010.  See Thun, 22 Vet. App. at 115.  The evidence of record reveals that the Veteran's PTSD, which appears to have manifested with moderate symptoms prior to January 2010, did not render the Veteran unable to follow a successfully gainful occupation.  Moreover, in March 2007, the Veteran told his physician that he "finally had to retire because it became too painful to [work], and it also got to the point that when he was kneeling or sitting on the floor, getting up was very difficult."  During an April 2010 VA examination to assess the severity of his PTSD, the Veteran informed the examiner that he was "let go [from his last position] because of decreased work speed," and that knee and hand problems were the reason for his retirement from the workforce in 1993.  Given the Veteran's mental health picture prior to January 15, 2010, and stated reasons for retiring from the workforce, the Board finds that referral of the Veteran's TDIU claim for extraschedular consideration is not required.  See id.


ORDER

Prior to January 15, 2010, a rating in excess of 50 percent for PTSD is denied.

From January 15, 2010, an increased 70 percent rating for PTSD is granted, subject to the law and regulations governing the award of monetary benefits.

Prior to January 15, 2010, TDIU is denied.

From January 15, 2010, TDIU is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


